Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II and Sub-species III corresponding to claims 1-6 and 9-20 in the reply filed on 1/26/22 is acknowledged. However, the elected claims 9-13 reflect the non-elected sub-species Fig. 26E, the elected claims 14-16 reflect the non-elected sub-species Fig. 26F. Thus, Claim(s) 7-16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Therefore, only claims 1-6 and 17-20 are examined.

Drawings
Figure(s) 26A-26I is/are objected to as depicting a block diagram without "readily identifiable" directional flow of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires "labeled representations" of graphical symbols, such as arrow heads; and any that are "not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable." In the case of Figure(s) FIG, the directional flow of the blocks is not readily identifiable per se and therefore require the insertion of arrow heads identifying the flow of those blocks. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. (US 2019/0082191 A1).

Regarding claim 1, Chuang discloses a method of video processing, comprising: generating, for a conversion between a coded representation of a current block of a video and the current block (see fig. 5; e.g. see 102-104 in fig. 1A), a set of MV (Motion Vector) precisions using a 4-parameter affine model or 6-parameter affine model (see Mv0-Mv2 in figs. 1a-1b; e.g. see ¶ [0021]-[0022]); and performing the conversion based on the set of MV precisions (e.g. see 102-104 in fig. 1A).

Regarding claim 5, Chuang further discloses comprising: determining, based on a coding mode of a parent block of a current block that uses an affine coding mode (see S54 in fig. 5; e.g. see ¶ [0002], [0059]), whether an adaptive motion vector resolution (AMVR) tool is used for the conversion (e.g. see ¶ [0059]), wherein the AMVR tool is used to refine motion vector resolution during decoding (see 556 in fig. 5); and performing the conversion according to a result of the determining and the set of MV precisions (e.g. see 102-104 in fig. 1A).

Regarding claim 6, Chuang further discloses wherein, in case that the parent block of the current block is not coded with the affine coding mode, the determining causes not to check the AMVR for the current block (e.g. see ¶ [0059] showing AMVR is only enabled with affine motion mode).

Regarding claim 17, Chuang further discloses wherein the performing of the conversion includes generating the coded representation from the current block (see S56-S58 in fig. 5; see S72-S74 in fig. 7).

Regarding claim 18, Chuang further discloses wherein the performing of the conversion includes generating the current block from the coded representation (e.g. see fig. 3).

Regarding claim 19, Chuang further discloses an apparatus in a video system comprising a processor and a non-transitory memory with instructions thereon (e.g. see ¶ [0066]), wherein the instructions upon execution by the processor, cause the processor to implement the method recited in claim 1 (e.g. see ¶ [0066]).

Regarding claim 20, Chuang further discloses a computer program product stored on a non-transitory computer readable media (e.g. see ¶ [0066]), the computer program product including program code for carrying out the method recited in claim 1 (e.g. see ¶ [0066]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Okada et al. (US 2007/0025442 A1).

Regarding claim 2, although Chuang discloses wherein the 4-parameter affine model or the 6-parameter affine model obtained in a MV precision is used as a candidate start search point for other MV precisions (see S56 in fig. 5), it is noted that Chuang does not disclose the particular wherein the MV precision is a single MV precision.
However, Okada discloses that it is well-known in the art of MV precision determination wherein the MV precision is a single MV precision (e.g. see ¶ [0153]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Okada teachings of single MV precision into Chuang MV precision for the benefit of reducing the coding amount due to the motion vector information.

Regarding claim 3, the references further discloses wherein the single MV precision comprises 1/16 MV accuracy or 1/4 MV accuracy (e.g. see Okada ¶ [0153]).

Regarding claim 4, the references further discloses wherein the single MV precision comprises 1/4 MV accuracy (e.g. see Okada ¶ [0153]).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Chen et al. (US 2018/0098089 A1), discloses adaptive motion vector precision coding.
2.	Chuang et al. (US 2016/0337649 A1), discloses adaptive motion vector precision coding.
3.	Huang et al. (US 2011/0176611 A1), discloses decoder side motion vector derivation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485